                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

2121 ABBOTT MARTIN PARTNERS,                      )
LLC, et al.,                                      )
                                                  )
     Plaintiffs,                                  )
                                                  )           NO. 3:18-cv-00683
v.                                                )
                                                  )           JUDGE CAMPBELL
YONG Y. LEE, et al.,                              )           MAGISTRATE JUDGE NEWBERN
                                                  )
     Defendants.                                  )


                                        MEMORANDUM

                                          I. Introduction

        Pending before the Court is a Motion for Partial Judgment on the Pleadings Pursuant to

 Fed. R. Civ. P. 12(c) (Doc. No. 27), filed by Defendants Yong Y. Lee, Dong Y. Lee, Joong S.

 Seo, and Hyunmi K. Seo. Plaintiffs have filed responses to the Motion (Doc. Nos. 36, 63) and

 Defendants have filed a reply brief (Doc. No. 40). For the reasons set forth below, the Motion for

 Partial Judgment on the Pleadings (Doc. No. 27) is DENIED.

                            II. Factual and Procedural Background

        In their Amended Complaint (Doc. No. 42), 1 Plaintiffs 2121 Abbott Martin Partners,

 LLC, and Bradford Realty Partners allege they are owners of certain real property located in

 Nashville, Tennessee, on which Defendants Yong Y. Lee, Dong Y. Lee, Joong S. Seo, Hyunmi

 K. Seo, and Greg Davis formerly owned and/or operated a dry-cleaning business. Plaintiffs

 allege the site has been contaminated with material used in the dry-cleaning business, and seek




 1
      The Amended Complaint was filed while Defendants’ Motion was pending, but does not moot the
 issue raised in the Motion.
relief from Defendants under the Comprehensive Environment Response Compensation and

Liability Act of 1980, as amended, 42 U.S.C. §§ 9501, et seq. (“CERCLA”).

        More specifically, Plaintiffs allege they incurred costs in cleaning up the contamination

between 2007 and approximately 2013, and Count I seeks recovery of those costs based on

CERCLA Section 107(a) (42 U.S.C. § 9607(a)). 2 Plaintiffs further allege that, as part of an

administrative settlement (“the Brownfield Voluntary Agreement” or “BVA”) with the

Tennessee Department of Environment and Conservation (“TDEC”) entered on June 15, 2018,

they have incurred other costs, and expect to incur additional costs in the future, and Count II

seeks recovery of those costs based on CERCLA Section 113(f)(3)(B) (42 U.S.C. §

9613(f)(3)(B)). All the defendants except Greg Davis have filed the pending Motion for Partial

Judgment on the Pleadings (Doc. No. 27) seeking to dismiss Count I.

                                             III. Analysis

A. The Standards Governing Motions for Judgment on the Pleadings

        In considering a motion for judgment on the pleadings under Rule 12(c) of the Federal

Rules of Civil Procedure, a court must determine whether the allegations establish the party

making the motion is entitled to judgment as a matter of law. Depositors Ins. Co. v. Estate of

Ryan, 637 Fed. Appx. 864, 868 (6th Cir. 2016); JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d

577, 582 (6th Cir.2007). The court is to accept as true all well-pleaded material allegations of the

complaint. Id. The court need not accept as true, however, legal conclusions or unwarranted

factual inferences. Id.




2
    As the parties primarily refer to CERCLA’s Public Law sections in their filings, the Court will do so
as well.

                                                   2
B. CERCLA Sections 107(a) and 113(f)(3)(B)

          Defendants argue Count I should be dismissed because Plaintiffs may only seek to

recover their cleanup costs under Section 113(f)(3)(B), 3 not Section 107(a), 4 given that Plaintiffs

have entered into a settlement agreement with TDEC. Plaintiffs argue they are entitled to seek

recovery under Section 107(a) for costs that were not incurred as part of the settlement

agreement with TDEC.

          As noted by the Supreme Court in United States v. Atlantic Research Corp., 551 U.S.

128, 127 S. Ct. 2331, 2333, 168 L.Ed.2d 28 (2007), both Sections 107(a) and 113(f)(3)(B)

“allow private parties to recover expenses associated with cleaning up contaminated sites.”

Section 107(a) permits a private party to recoup CERCLA-related costs from other potentially

responsible parties (“PRPs”). Id. Section 113(f)(3)(B) permits a private party to seek contribution

3
    Section 113(f)(3)(B) provides:

          (B) A person who has resolved its liability to the United States or a State for some or all
          of a response action or for some or all of the costs of such action in an administrative or
          judicially approved settlement may seek contribution from any person who is not party to
          a settlement referred to in paragraph (2).

42 U.S.C. § 9613(f)(3)(B).
4
       Section 107(a) provides:

          Notwithstanding any other provision or rule of law, and subject only to the defenses set
          forth in subsection (b) of this section –

             (4) any person who accepts or accepted any hazardous substances for transport to
             disposal or treatment facilities, incineration vessels or sites selected by such
             person, from which there is a release, or a threatened release which causes the
             incurrence of response costs, of a hazardous substance, shall be liable for –

                 (A) all costs of removal or remedial action incurred by the United States
                 Government or a State or an Indian tribe not inconsistent with the national
                 contingency plan;

                 (B) any other necessary costs of response incurred by any other person
                 consistent with the national contingency plan;

42 U.S.C. § 9607(a).

                                                      3
from other PRPs after it has settled its liability with either the federal or state government. 127 S.

Ct. at 2334 n. 1. The Court described the interaction between these two provisions as follows:

           Section 113(f) explicitly grants PRPs a right to contribution. Contribution is
       defined as the ‘tortfeasor's right to collect from others responsible for the same
       tort after the tortfeasor has paid more than his or her proportionate share, the
       shares being determined as a percentage of fault.’ Black's Law Dictionary 353
       (8th ed.2004). Nothing in § 113(f) suggests that Congress used the term
       ‘contribution’ in anything other than this traditional sense. The statute authorizes
       a PRP to seek contribution ‘during or following’ a suit under § 106 or § 107(a).
       42 U.S.C. § 9613(f)(1). Thus, § 113(f)(1) permits suit before or after the
       establishment of common liability. In either case, a PRP's right to contribution
       under § 113(f)(1) is contingent upon an inequitable distribution of common
       liability among liable parties.

          By contrast, § 107(a) permits recovery of cleanup costs but does not create a
       right to contribution. A private party may recover under § 107(a) without any
       establishment of liability to a third party. Moreover, § 107(a) permits a PRP to
       recover only the costs it has ‘incurred’ in cleaning up a site. 42 U.S.C. §
       9607(a)(4)(B). When a party pays to satisfy a settlement agreement or a court
       judgment, it does not incur its own costs of response. Rather, it reimburses other
       parties for costs that those parties incurred.

          Accordingly, the remedies available in §§ 107(a) and 113(f) complement each
       other by providing causes of action ‘to persons in different procedural
       circumstances.’ . . . Section 113(f)(1) authorizes a contribution action to PRPs
       with common liability stemming from an action instituted under § 106 or §
       107(a). And § 107(a) permits cost recovery (as distinct from contribution) by a
       private party that has itself incurred cleanup costs. Hence, a PRP that pays money
       to satisfy a settlement agreement or a court judgment may pursue § 113(f)
       contribution. But by reimbursing response costs paid by other parties, the PRP has
       not incurred its own costs of response and therefore cannot recover under §
       107(a). As a result, though eligible to seek contribution under § 113(f)(1), the
       PRP cannot simultaneously seek to recover the same expenses under § 107(a).

127 S. Ct. at 2337-38 (footnotes and citations omitted) (emphasis added).

       In Whittaker Corp. v. United States, 825 F.3d 1002 (9th Cir. 2016), the Ninth Circuit

considered whether a plaintiff may proceed under Section 107(a) to recover expenses incurred to

remove contaminants on its land that were not the same expenses it incurred as part of a separate

settlement. The defendant argued the plaintiff was barred from bringing the action because the



                                                  4
plaintiff had previously settled a separate case brought by water providers (the Castaic Lake

plaintiffs) who alleged their water had been contaminated by a pollutant (perchlorate) on the

land. Because the plaintiff had entered into a settlement of the water contamination case, the

defendant argued the plaintiff could only seek recovery under Section 113(f) for contribution.

       Relying on Atlantic Research Corp., the court explained that the remedies provided in

Sections 107(a) and 113(f) are distinct: “A party uses contribution to get reimbursed for being

made to pay more than its fair share to someone else, and uses cost recovery to get reimbursed

for its own voluntary cleanup costs.” 825 F.3d at 1007. In concluding the plaintiff was not

required to bring the action under Section 113(f), the court reviewed relevant case law and

looked to the costs the plaintiff sought to recover: “In this case, Whittaker was found liable to

the Castaic Lake plaintiffs for the expenses specifically related to removing perchlorate from the

plaintiffs’ wells and replacing their water. Whittaker now seeks reimbursement from the

government [as a PRP] for a different set of expenses, for which Whittaker was not found liable

in Castaic Lake.” 825 F.3d at 1011. Consequently, the court reasoned, the plaintiff was not

barred from bringing an action under Section 107 to recover those other costs. See also Bernstein

v. Bankert, 733 F.3d 190 (7th Cir. 2013) (holding the plaintiff was not required to bring a

contribution action under Section 113(f), rather than Section 107, for expenses it incurred under

a consent decree that was not yet final).

       To support their argument that Plaintiffs’ Section 107 claim is barred, Defendants cite

case law holding that the remedies in Sections 113(f) and 107(a) are mutually exclusive. See,

e.g., Hobart Corp. v. Waste Management of Ohio, Inc., 758 F.3d 757 (6th Cir. 2014). A review of

this case law, however, indicates that these courts were referring to claims brought by a plaintiff




                                                5
under both sections for the same expenses. The CERCLA claims brought in this case do not seek

recovery of the same expenses.

       Plaintiffs brought the contribution claim under Section 113(f) (Count II) to recover

“Defendants’ respective equitable shares of all costs and damages incurred by Plaintiffs in

connection with the BVA. . .” (Doc. No. 42 ¶ 53). Plaintiffs’ Section 107 claim (Count I) seeks

“all costs of response actions taken or funded by the Plaintiffs in connection with the Site, except

for costs incurred pursuant to the BVA for which Plaintiffs seek recovery under Count II,

below.” (Id. ¶ 48). 5 As in Whittaker, Plaintiffs are not barred from bringing a claim under

Section 107(a) for costs that were not incurred as part of their settlement with TDEC.

       Defendants also argue the costs Plaintiffs seek to recover in Count I are not actually

“separate” from those sought in Count II because the BVA requires complete clean up of the site.

The Amended Complaint alleges, however, that Plaintiffs incurred costs for remedial work

performed on the site between 2007 and approximately 2013, and that Plaintiffs’ first interaction

with TDEC began in 2016. (Id. ¶¶ 28-29). At this stage of the proceedings, the Court must accept

these allegations as true. Defendants’ factual argument to the contrary does not support dismissal

of Count I at this stage of the proceedings.

                                           IV. Conclusion

       For the reasons set forth above, Defendants’ Motion for Partial Judgment on the

Pleadings Pursuant to Fed. R. Civ. P. 12(c) (Doc. No. 27) is denied.

       It is so ORDERED.


                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE

5
     Count II alternatively seeks response costs not incurred under the BVA but only in the event those
costs “are not recoverable under Section 107.” (Id. ¶ 54.)

                                                  6
